DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Fallon on 09/06/2022.

The application has been amended as follows: 
1. (Currently Amended) A catheter device for transporting an implant to a target location in a body lumen and for releasing the implant at the target location, comprising: 
an outer shaft configured to transport the implant to the target location, 
an annular connector fixed to a distal end of the outer shaft; 
an implant capsule configured to receive the implant, the implant capsule comprising a tubular capsule core that surrounds the implant prior to the release, a proximal end of the capsule core comprising a plurality of tabs for fixing the capsule core to the annular connector, wherein the tabs protrude from a tubular portion of the capsule core along an axial direction of the capsule core, the connector comprising a conical outer surface with a plurality of recesses configured to engage the plurality of tabs to draw the tubular portion of the capsule core against a stop of the connector when the plurality of tabs are pressed into the recesses.
	

Allowable Subject Matter
Claims 1 – 2 and 6 – 20 are allowed.

Reasons for Allowance
The amendments filed 8//22/2022 have been entered.  The arguments filed 8/22/2022 have been considered and are convincing. The previous objections and rejections have been withdrawn.  The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination with fails to disclose or make obvious the catheter device of claim 1 or claim 13.
With respect to claim 1, the prior art fails to disclose or make obvious a catheter device comprising an outer shaft with an annular connector fixed to the distal end thereof, an implant capsule with a tubular capsule core configured to surround an implant prior to release, wherein the proximal end of the capsule core comprises a plurality of tabs for fixing the capsule core to the annular connector; the plurality of tabs extending from a tubular portion of the capsule core configured to engage a plurality of recesses on a conical outer surface of the connector to draw the tubular portion against a stop of the connector when the tabs are pressed into the recesses.
With respect to claim 13, the prior art alone or in combination with fails to disclose or make obvious a catheter device for transplanting an implant comprising an outer shaft and an implant capsule, wherein the capsule is connected to the outer shaft via tab portions extending from the capsule into recesses formed on a connector on the outer shaft, furthermore wherein said tabs are connected to said recesses via screws.
The closest prior art, Derus (US 20030225445 A1) (previously cited), teaches a catheter device (stent delivery device) for transporting an implant (stent 410) comprising an outer shaft (outer tube 430) (paragraph [0051] and annotated Fig. 5) configured to transport the implant (stent 410), an annular connector (see annotated Fig. 5) (Examiner’s note: the connector referenced by the examiner is annular, as evidenced by its tubular shape) is fixed to a distal end portion (see annotated Fig. 5) of the outer shaft (outer tube 430), an implant capsule (cartridge assembly 400) (see annotated Fig. 5) configured to receive the implant (stent 410) (paragraph [0049] and Fig. 5), the implant capsule (cartridge assembly 400) comprising a tubular capsule core (barrel 402 and removable portion 418) that surrounds the implant prior to the release (Examiner’s note: the barrel 402 and removable portion 418 surround the implant prior to the stents release into the outer tube 430), a proximal end of the capsule core (barrel 402 and removable portion 418) has a plurality of tabs (protrusions 423) for fixing the capsule core (barrel 402 and removable portion 418) to the annular connector (see annotated Fig. 5) (paragraph [0051]), wherein the tabs (protrusions 423) protrude from a tubular portion (section 422) of the capsule core (barrel 402 and removable portion 418) along an axial direction (Examiner’s note: the protrusions extend in both the axial direction and the lateral direction) of the capsule core (barrel 402 and removable portion 418), the connector (see annotated Fig. 5) with a plurality of recesses (see annotated Fig. 5) (Examiner’s note: the definition of a recess is “a small space created by building a part of the wall further back from the rest”, therefor the recesses are not required to have a through hole) configured to engage the plurality of tabs (see annotated Fig. 5) (paragraph [0051]) to draw the tubular portion of the capsule core (cartridge assembly 400) against a stop (see annotated Fig. 5) when the taps are pressed into the recesses (Examiner’s note: the stop as referenced by the examiner prevents the cartridge assembly from extending further into the outer tube, and therefor meets the claimed limitations). However, Derus fails to disclose or make obvious (i) [claim 1] wherein the connector has a conical outer surface with recesses and (ii) [claim 13] wherein the tabs are also connected to said connector via screws. With regards to (i) it would not have been obvious to modify the connector such that the outer surface was conical in shape because there is no motivation or reason to do so, and further, modification to the shape of the connector could disrupt the connection between the two components thus rendering the device inoperable for its intended use. With regards to (ii) it would not have been obvious, nor is there any motivation to modify the connection mechanism of Derus to incorporate screws because the addition of screws would result in a slower means of release between the two connected tubular structures which would result in the device being inoperable for its intended use.
Annotated Figure 5 of Derus

    PNG
    media_image1.png
    464
    818
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771